NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                    DEVIN ANDRICH, Plaintiff/Appellant,

                                         v.

       JEROME FRANCIS MEYERS, JR., et al., Defendants/Appellees.

                              No. 1 CA-CV 18-0755
                                FILED 11-12-2019


            Appeal from the Superior Court in Maricopa County
                           No. CV2018-000376
                  The Honorable James D. Smith, Judge

                             APPEAL DISMISSED


                                APPEARANCES

Devin Andrich, Phoenix
Plaintiff/Appellant

Singer Pistiner, PC, Scottsdale
By Jason Pistiner, Robert S. Singer
Counsel for Defendants/Appellees
                     ANDRICH v. MEYERS, JR., et al.
                        Decision of the Court



                      MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Judge David D. Weinzweig
joined.


B R O W N, Judge:

¶1           Devin Andrich appeals the superior court’s ruling denying
leave to amend his complaint to add tort and contract claims against
various defendants, including Jerome Francis Meyers, Jr. and Lisa Freeman
Meyers (“the Meyers”). Because we lack jurisdiction, we dismiss the
appeal.

                             BACKGROUND

¶2            Andrich represented the Meyers in several legal proceedings
between 2012 and 2014. In February 2014, Andrich was indicted on
allegations that he misappropriated client funds, and several weeks later
“the Presiding Disciplinary Judge of Arizona” issued an interim order
“suspending Andrich from practicing law and freezing [his] bank
accounts.”

¶3            Shortly thereafter, Andrich contacted the Meyers and asked if
they would store some of his property. The Meyers agreed to do so.
Andrich also lived at the Meyers’ home for approximately six months in
2014 until the Meyers asked him to leave. Jerome Meyers then filed a bar
complaint against Andrich.

¶4            In December 2014, Andrich asked a third party to retrieve his
laptop computer, server, and clothing from the Meyers’ home. A short time
later Jerome Meyers told the third party that Andrich’s clothing possessions
had been donated to charity. The Meyers declined to return Andrich’s
laptop and placed his server at the end of their driveway for pickup. The
third party retrieved the server but later determined that the hard drives
had been removed. In April 2015, Andrich served the Meyers with a court
order compelling the production of the laptop and server hard drives. The
Meyers, then represented by attorney Jason Pistiner of the law firm of
Singer Pistiner, P.C., did not comply with the court order.




                                     2
                     ANDRICH v. MEYERS, JR., et al.
                        Decision of the Court

¶5            Andrich entered into a plea agreement in his criminal case in
which he would serve a prison term and pay restitution. He was released
from prison in September 2017 and unsuccessfully petitioned for post-
conviction relief, challenging the restitution order. We denied Andrich’s
petition for review. State v. Andrich, 1 CA-CR 18-0600 PRPC, 2019 WL
150497 (Ariz. App. Jan. 10, 2019), rev. denied (July 30, 2019).

¶6             A year before we decided his post-conviction relief matter,
Andrich sued the Meyers, Jason Pistiner, his wife Kristina Keating, Singer
Pistiner P.C., and 855 FASNPAK, Inc. Andrich alleged fraud against the
Meyers, seeking damages and an injunction ordering the return of his
property. The superior court dismissed his complaint, finding that it stated
no allegations to support his claim against 855 FASNPAK and that the claim
against the other defendants was time-barred.

¶7              Andrich moved to set aside the ruling. The court treated his
motion as one for reconsideration and entered an order “granting Plaintiff
leave to file an amended pleading” except as to 855 FASNPAK. Andrich
filed a motion for leave to amend his complaint, attaching a proposed
amended complaint that alleged in part the following claims against
Pistiner, Keating, Singer Pistiner P.C., and the Meyers: negligence per se
based on A.R.S. § 13-2809, tortious interference with Andrich’s plea
agreement, invasion of privacy, intentional infliction of emotional distress,
conversion, and negligently destroying Andrich’s laptop, server hard
drives, and personal possessions.1 He also alleged the following claims
against the Meyers alone: negligence, fraud, breach of a written or oral
lease, breach of the covenant of good faith and fair dealing, promissory
estoppel, and unjust enrichment. In an unsigned minute entry, the court
rejected all of his claims—except promissory estoppel against the Meyers—
and ordered Andrich to file a second amended complaint including only
that claim.

¶8           Andrich appealed from that minute entry, but we dismissed
the appeal because the superior court’s order was not a final judgment.
Before we issued our dismissal order, however, the court sua sponte entered
a final judgment under Arizona Rule of Civil Procedure (“Rule”) 54(b) in



1     In his proposed amended complaint, Andrich alleged similar claims
against Robert Singer, a lawyer with Singer Pistiner, P.C., and Singer’s wife,
Heather Kirka. Neither Singer nor Kirka were named in the original
complaint. Because we are dismissing this appeal for lack of jurisdiction,
we need not elaborate on those alleged claims.


                                      3
                      ANDRICH v. MEYERS, JR., et al.
                         Decision of the Court

favor of 855 FASNPAK, Inc., Pistiner, Keating, and Singer Pistiner P.C., but
not the Meyers. Andrich filed a second notice of appeal.

                              JURISDICTION

¶9            Although neither party raises the issue, we have an
independent obligation to determine whether we have appellate
jurisdiction. Dabrowski v. Bartlett, 246 Ariz. 504, 511, ¶ 13 (App. 2019). We
must dismiss an appeal over which we lack jurisdiction. Id.

¶10            Our jurisdiction is limited to final judgments that dispose of
all claims and all parties, leaving no questions open for judicial
determination and clearly fixing the parties’ rights and liabilities. See Decker
v. City of Tucson, 4 Ariz. App. 270, 272 (1966); Musa v. Adrian, 130 Ariz. 311,
312 (1981). An exception to this rule is Rule 54(b), which authorizes the
superior court to certify a final judgment disposing of fewer than all claims
or parties “only if the court expressly determines there is no just reason for
delay.” We lack jurisdiction, however, when a Rule 54(b) certification is not
“substantively warranted.” Sw. Gas Corp. v. Irwin ex re. County of Cochise,
229 Ariz. 198, 202, ¶12 (App. 2012). We review the propriety of Rule 54(b)
certification for an abuse of discretion. Id. at 201, ¶7.

¶11           Rule 54(b) judgments “should not be entered routinely,” but
are instead limited to “the infrequent harsh case as an instrument for the
improved administration of justice.” S. Cal. Edison Co. v. Peabody W. Coal
Co., 194 Ariz. 47, 53, ¶ 19 (1999) (quotation omitted) (explaining that Rule
54(b) represents “a compromise between the policy against interlocutory
appeals and the desirability, in a few cases, of an immediate appeal to
prevent an injustice”). The superior court should not certify a partial
judgment under Rule 54(b) if (1) “a significant factual overlap” exists
between the dismissed and surviving litigation, Davis v. Cessna Aircraft
Corp., 168 Ariz. 301, 305 (App. 1991) (citation omitted), or (2) the appellate
court would need to “decide the same issues more than once,” GM Dev.
Corp. v. Cmty. Am. Mortg. Corp., 165 Ariz. 1, 9 (App. 1990) (citation omitted).

¶12            Rule 54(b) certification was not proper here. First, Andrich’s
proposed tort claims at issue in this appeal arise out of the same factual
allegations as his remaining claims against the Meyers. Davis, 168 Ariz. at
305 (“[T]wo distinct claims are but one for purposes of Rule 54(b) if they
have a ‘significant factual overlap.’”). Andrich contests the superior court’s
judgment dismissing his claims against defendants Pistiner, Keating, and
Singer Pistiner, P.C. In particular, he argues the court erroneously denied
his motion for leave to amend his complaint and assert various tort claims



                                       4
                     ANDRICH v. MEYERS, JR., et al.
                        Decision of the Court

against these defendants. The proposed tort claims are premised, however,
on the Meyers’ alleged retention of Andrich’s laptop, server hard drives,
and personal possessions. For example, his proposed tort claims against
Pistiner, Keating, and Singer Pistiner P.C.—intentional interference with
contractual relations, intentional infliction of emotional distress, conversion
and negligence—allege these defendants were responsible with the Meyers
for “withholding . . . or otherwise destroying” his laptop, server hard
drives, and personal possessions.

¶13           Second, the superior court’s Rule 54(b) judgment will likely
require this court to address the same facts, issues and arguments when a
final Rule 54(c) judgment is entered on Andrich’s surviving promissory
estoppel claim against the Meyers. See Cont’l Cas. v. Superior Court, 130 Ariz.
189, 191 (1981) (“[A] claim is separable from others remaining to be
adjudicated when the nature of the claim already determined is ‘such that
no appellate court would have to decide the same issues more than once
even if there are subsequent appeals.’”). Arizona courts have long
disfavored piecemeal appeals because they tend to undermine judicial
efficiency. See Musa, 130 Ariz. at 312. We therefore conclude the superior
court abused its discretion in certifying the judgment under Rule 54(b) and
dismiss this appeal for lack of jurisdiction.

                                CONCLUSION

¶14           Andrich’s appeal is dismissed. The superior court may
consider whether to award reasonable attorney fees or costs incurred in this
appeal at the conclusion of the case.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                         5